—Appeals from two decisions of the Unemployment Insurance Appeal Board, filed July 28, 1995 and August 7, 1995, which, inter alia, assessed the employer for additional unemployment insurance contributions on remuneration paid to claimants.
Claimants worked as sales representatives on behalf of BilRay Aluminum Siding Corporation of Queens. The record contains substantial evidence to support the conclusion of the Unemployment Insurance Appeal Board that Bil-Ray exercised sufficient direction and control over claimants’ work to establish their status as Bil-Ray’s employees (see, Matter of Rivera [State Line Delivery Serv.—Roberts], 69 NY2d 679, 682, cert denied 481 US 1049). Bil-Ray controlled the manner in which claimants conducted their interactions with prospective customers by providing them with a paid two-week training session during which they were taught a detailed sales "pitch” and procedures, following which Bil-Ray’s sales manager accompanied claimants on their first sales calls to fine tune their salesmanship. Bil-Ray further directed and controlled claim*839ants by forbidding them, from working for anyone else and by requiring them to keep secret the identities of Bil-Ray’s prospective customers. Bil-Ray also controlled claimants’ job performance by enforcing a dress code, setting minimum prices, controlling customer contact by giving them daily sales leads and notifying claimants that failure to follow up on these leads and report back to Bil-Ray was grounds for dismissal. We conclude that the Unemployment Insurance Appeal Board’s decision was based upon substantial evidence and it will not, accordingly, be disturbed (see, Matter of Preble [Getting To Know You Intl. #2—Hudacs], 206 AD2d 650, 651; Matter of Landis [Theatrics, Inc.—Hudacs], 193 AD2d 1027).
Cardona, P. J., White, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decisions are affirmed, without costs.